Citation Nr: 0207719	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  96-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The deceased veteran served on active duty from December 1942 
to December 1945, from November 1946 to March 1949, and from 
March 1955 to December 1963.  The appellant in the present 
claim is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1985 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 1998, the Board remanded the claim to the RO for 
additional evidentiary development, including to determine 
the late veteran's dosage of radiation exposure in service 
pursuant to 38 C.F.R. § 3.311.  After this development, the 
case was returned to the Board in July 2001.  In December 
2001, the Board referred the claim to the Veterans Health 
Administration (VHA) for a medical expert opinion regarding 
the relationship between the late veteran's carcinoma of the 
liver and his periods of active service.  In February 2002, 
the requested opinion was received by the Board.  The 
appellant and her representative were provided with an 
opportunity to review the opinion and offer rebuttal.  The 
appellant now continues her appeal.


FINDINGS OF FACT

1.  The veteran died in December 1984; his cause of death as 
shown on the official certificate of death was hepatoma 
(hepatocellular carcinoma).

2.  During his lifetime, the veteran was not service-
connected for any disabilities.

3.  The underlying disease process which led to 
hepatocellular carcinoma was not manifested during the 
veteran's period of active service or until many years after 
his separation from service.


CONCLUSION OF LAW

A grant of service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1154, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

In March 1998, the Board remanded the claim to the RO for 
development of the evidence.  In the course of this 
development, the VCAA was promulgated.  In February 2001 the 
RO sent the appellant a supplemental statement of the case, 
which included references to the laws and regulations and an 
explanation of the specific application of the laws and 
regulations in her case.  Thus, the appellant has been made 
aware of the information and evidence necessary to 
substantiate her claim and has been provided opportunities to 
submit such evidence.  VA has also conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim, including determining the veteran's 
dosage of radiation exposure and obtaining a VHA medical 
expert opinion.  Finally, she has not identified any 
additional, relevant evidence that has not been requested or 
obtained or otherwise provided with explanation as to why the 
evidence is not obtainable. We note that at her August 1997 
Travel Board hearing she has indicated that there were 
physicians who might support her contention that the 
veteran's cause of death was related to his periods of active 
service.  However, she was unable to provide any written 
statements from the physicians to this effect as some of them 
were reportedly retired.  The record was held open by the 
Board Member for 30 days so that she could make another 
attempt to obtain statements from them for inclusion into the 
evidence.  However, no further correspondence regarding these 
statements was ever received from her thereafter.
 
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the appellant's claim.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's service medical records for his multiple 
periods of active duty do not show that he was ever diagnosed 
with liver disease or treated for any liver abnormalities.  
On his medical history questionnaires which accompany his 
medical examinations he consistently denied having any liver 
trouble or an excessive drinking habit.  An outpatient 
treatment report dated in May 1963 shows that the veteran was 
treated with gamma globulin "after exposure to hepatitis" 
but examination at the time revealed no symptoms of hepatitis 
or hepatomegaly.  On retirement examination in July 1963, no 
liver abnormalities were noted and the veteran again denied 
having liver trouble or an excessive drinking habit in his 
medical history.

The veteran's service records show that he served on active 
duty as a machine gunner from December 1942 to December 1945 
in the Western European Theater of Operations.  Thereafter, 
he re-enlisted and served as a cook from November 1946 to 
March 1949, and from March 1955 to December 1963.  

The veteran's DD 214 for the period of service from November 
1946 to March 1949 shows that he was awarded the Army of 
Occupation Medal with Japan Clasp.  His service records do 
not indicate that he was ever a participant in any of the 
atmospheric tests of nuclear weapons recognized in 38 C.F.R. 
§ 3.309(d)(3) (2001) during his period of active duty.

The veteran's medical records show that during treatment for 
liver problems in August 1984 he was noted to have had a long 
history of alcohol abuse which was a continuing condition at 
the time.  He was initially diagnosed with alcoholic liver 
disease.  A September 1984 treatment report also reflected 
this history of alcohol abuse.  Shortly afterward, he was 
first diagnosed with hepatocellular carcinoma in September 
1984.  His death certificate shows that he died in December 
1984 and that his cause of death was hepatoma (liver cancer).  
At the time of his death, he was not service-connected for 
any disability. 

In March 1985, the appellant filed her claim for service 
connection for the veteran's cause of death.  In various 
correspondence and in her oral testimony at an August 1997 
hearing before the undersigned Board Member, she reported 
that she was not a medical professional but that she had 
personally conducted research of the possible medical 
etiologies of liver cancer and believed that the veteran's 
liver cancer was related to his military service.  She 
advanced that theories that the late veteran's liver cancer 
was caused by his exposure to ionizing radiation during his 
tour of duty in Japan with the American occupational forces 
after World War II; or was caused by his exposure to the 
hepatitis in service and the subsequent treatment of gamma 
globulin; or was the result of exposure to DDT or other 
chemical insecticides while in service in Korea.  In support 
of contentions, she submitted various articles and study 
reports which purport a correlation between liver cancer in 
Asian patients and DDT exposure and also the relationship 
between hepatitis and subsequent development of liver 
carcinoma.  She also reported that she knew of a physician 
who stated that the veteran's liver cancer was of a rare type 
that was found in Africa and Asia.  She also knew of a 
physician who stated that cancer could lay dormant within a 
person for several decades before manifesting itself.  
However, she indicated that she was unable to obtain written 
statements from these physicians as some were retired. 

In correspondence to VA dated in July 1998, private physician 
Mitchell S. Schwartz, M.D., reported that the appellant had 
requested him to look over the veteran's medical records.  
Dr. Schwartz advised VA that he had never seen the late 
veteran as a patient.  According to Dr. Schwartz, the 
appellant informed him that the veteran had no prior history 
of liver disease, hepatitis, IV drug use or transfusions, or 
alcohol use.  His records indicated positive serologies for 
hepatitis A and B.  Dr. Schwartz noted that the veteran had 
been vaccinated for yellow fever and that there was some 
suggestion in some medical literature the appellant submitted 
that military recruits vaccinated with yellow fever may have 
been contaminated with hepatitis B, thereby posing a risk for 
hepatocellular carcinoma.  In addition, the veteran may have 
acquired a hepatitis overseas while he was stationed in Asia.  
Dr. Schwartz went to make the following statement:

"(O)bviously (the veteran) had hepatocellular 
carcinoma.  How he acquired this cancer and 
whether or not he acquired a virus that may have 
predisposed him to this cancer is purely a matter 
of speculation at this point though certainly 
(it) may very well have been related to hepatitis 
B acquired at some point during his period in the 
armed forces.  

(I) can only speculate on the possible 
relationship of his hepatocellular carcinoma to 
his time in the Armed Services as noted above. . 
.  Again, I must emphasize that I never had the 
opportunity to evaluate the (veteran) while he 
was alive and only can make statements based on 
information provided to me by (the appellant)."

In November 1998, in response to an inquiry by VA regarding 
the veteran's dosage of radiation exposure in service 
(pursuant to 38 C.F.R. § 3.311 (2001)), the Defense Threat 
Reduction Agency (DTRA) sent correspondence to VA in which it 
noted that the veteran served in Japan during the period of 
November 1946, through March 1949, which was outside of the 
time period recognized by VA regulations as being the period 
of American occupation of Hiroshima and Nagasaki (i.e., 
August 6, 1945 through July 1, 1946).  The DTRA noted that 
the veteran's arrival in Japan after July 1, 1946, precluded 
his consideration as a participant in the American occupation 
of Hiroshima or Nagasaki as defined by the regulations.  (See 
38 C.F.R. § 3.311.)  The DTRA observed that during the 
veteran's first period of service, he was in the European 
Theater of Operations from January 1944 through November 
1945, arriving thereafter in New York and then being 
discharged in December 1945.  Thus, he could not have been 
present at Hiroshima or Nagasaki, Japan, during his first 
period of service.  His second enlistment in November 1946 
was outside of the period of American occupation as defined 
by VA.  Therefore, he was not exposed to bomb radiation while 
stationed in Japan.  

In a VHA medical expert opinion dated in February 2002, the 
VA physician reported that he had reviewed the veteran's 
claims file and concluded that even though the service 
medical records indicate that he had been "exposed" to 
hepatitis in May 1963 and received gamma globulin, there was 
no evidence that he ever had hepatitis.  The medical expert 
noted that the medical records at the time of the veteran's 
diagnosis of hepatocellular carcinoma in 1984 indicated that 
he had a long history of alcoholism but did not show whether 
the alcohol abuse dated to the time of service.  The medical 
expert stated that the etiology of hepatocellular carcinoma 
was not clear.  It usually presented with an underlying 
cirrhosis and that often cirrhosis may be caused by chronic 
hepatitis B, chronic hepatitis C, or chronic alcoholism.  In 
his opinion, it was unlikely that the veteran's development 
of hepatocellular carcinoma diagnosed in 1984 was related to 
"exposure" to hepatitis or the receipt of gamma globulin in 
service.  He further opined that it was not possible to state 
what was the likely cause of the veteran's hepatocellular 
carcinoma based upon his medical records.

In her rebuttal of the above opinion, the appellant denied 
that the veteran had a history of alcoholism and contended 
that if such a condition were true, it would have been noted 
in his treatment records long before 1984.  She contended 
that the veteran's duties in service as a cook would have 
exposed him to hepatitis from handling unwashed and 
unsanitary eating utensils containing hepatitis-infected 
saliva from other soldiers.  She also contended that the 
veteran had an elevated risk of hepatitis exposure during his 
21 years of military service in the course of active combat 
and direct contact with the blood of Asian, European and 
American soldiers and that because he was sent overseas many 
times during service, he received inoculations and 
vaccinations which may have also inadvertently exposed him to 
hepatitis.  She also contended that the veteran may have been 
exposed to hepatitis B while stationed in Asia, which had a 
high incidence rate for hepatitis B and risk of hepatitis 
contamination of drinking water and soil.  She contended that 
the chemical spraying to control rats in Korea (where the 
veteran was stationed on three occasions) and atomic bomb 
radiation fallout may have also caused his liver cancer.  
Lastly, she contended that as the veteran's service medical 
records show exposure to hepatitis in May 1963, VA should 
conclude that the veteran developed hepatitis B, and that 
because hepatitis B is regarded as a major cause of 
hepatocellular carcinoma her claim of service connection for 
the veteran's cause of death should be granted.


Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West Supp. 2001).  If 
the disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  A number of 
specific disabilities enumerated in the statute and in VA 
regulations are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 10 
percent or more within one year following the date of 
separation from service.  However, liver cancer is not 
included in this specific list of disabilities.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Nevertheless, when a disability is not 
initially manifest during service or within an applicable 
presumptive period, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

Service connection for the cause of death may also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2001).

In this case, the underlying cause of the veteran's death was 
determined to have been hepatoma due to hepatocellular 
carcinoma.  The liver cancer was first diagnosed in September 
1984, but the record does not contain any medical evidence 
which demonstrates that such disease was present during the 
veteran's periods of active military service, the last period 
ending more than 20 years earlier.

The appellant's contentions are directed in large part toward 
supporting the premise that the "exposure" to hepatitis for 
which the veteran received treatment with gamma globulin 
during service in May 1963 was a factor in bringing about the 
hepatocellular carcinoma.  She cites several medical articles 
which indicate a correlation between infection by hepatitis B 
and subsequent development of hepatocellular carcinoma.  
However, the medical records do not support this medical 
theory.  The VHA medical expert's opinion of February 2002 
found no diagnosis of hepatitis in the record and 
specifically ruled out any relationship between the veteran's 
"exposure" to hepatitis (and treatment with gamma globulin) 
in service in 1963 and the hepatocellular carcinoma which 
caused his death in 1984.

The July 1998 statement of Dr. Schwartz does not support a 
finding that the veteran's liver cancer was related to his 
military service.  His statement is, in essence, not an 
etiological opinion but merely a cautious speculation of what 
may have caused the veteran's hepatocellular carcinoma which 
ultimately led to his death.  Dr. Schwartz did not rule out 
the possibility that the veteran may have contracted 
hepatitis in service, including from a vaccine or 
innoculation, or that his liver cancer may have been related 
in some way to service.  However, the physician stated very 
specifically that how the veteran acquired this cancer, 
whether it was related to his military service, and whether 
or not he acquired a virus that may have predisposed him to 
this cancer was purely a matter of speculation.  As such, it 
is of very limited probative value towards establishing a 
relationship between the veteran's cause of death and his 
periods of active duty.

In the same manner, the appellant's assertion that the 
veteran was somehow infected by hepatitis in service from 
handling dirty eating utensils or from contaminated food and 
water while working as a cook is also purely speculative.  
Notwithstanding the "exposure" to hepatitis noted in May 
1963, there was no diagnosis of this illness shown in service 
nor any objective medical evidence linking the veteran's 
liver cancer to hepatitis.  Additionally, the appellant, by 
her own admission, is not a trained medical professional.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

With respect to the appellant's assertion that the veteran's 
liver cancer was related to exposure to bomb radiation during 
his posting in Japan with the American occupational forces, 
the regulations provide that for claims based on exposure to 
ionizing radiation, in all claims in which it is established 
that a radiogenic disease (i.e., liver cancer) first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  In all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946, dose data will be 
requested from the Department of Defense.  (See 38 C.F.R. 
§ 3.311.)  However, in the present case the veteran's service 
records show that he could not have served in Japan any 
earlier than November 1946, which is several months after the 
last date recognized by the regulations as being the period 
of the American occupation of Hiroshima or Nagasaki, Japan.  
He is thus precluded from consideration as a participant in 
the American occupation of Hiroshima or Nagasaki as defined 
by the regulations and was therefore not exposed to bomb 
radiation while stationed in Japan.  

We note that the appellant has submitted several articles 
which refer to claimed scientific evidence that indicates a 
correlation between exposure to hepatitis or DDT insecticide 
(which was sprayed in Korea) and subsequent development of 
hepatocellular carcinoma.  These publications, citing medical 
principles only, do not constitute competent medical evidence 
concerning the cause of the liver cancer in the veteran's 
individual case.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  In any case, the 
record contains no competent medical evidence that would 
serve to substantiate the appellant's allegations regarding 
the relationship between the veteran's liver cancer and his 
periods of active service.  In the absence of such evidence, 
her own theories on medical matters are not entitled to any 
weight in adjudicating the claim.  See Layno, supra; 
Espiritu, supra.  The Court has stated that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and cannot 
be considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).

The objective medical evidence does not weigh in favor of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Her appeal is therefore 
denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

